UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29315 RUBICON FINANCIAL INCORPORATED (Exact name of registrant as specified in its charter) Delaware 13-3349556 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18872 MacArthur Boulevard First Floor Irvine, California (Address of principal executive offices) (Zip Code) (888) 668-9567 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of Common Stock, $0.001 par value, outstanding on August 12, 2011, was 14,898,023, which does not include 250,000 shares authorized but unissued. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS 3 Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 Item 4T. CONTROLS AND PROCEDURES 25 PART II - OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 26 Item 1A. RISK FACTORS 28 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 Item 3. DEFAULTS UPON SENIOR SECURITIES 28 Item 4. (REMOVED AND RESERVED) 28 Item 5. OTHER INFORMATION 28 Item 6. EXHIBITS 29 SIGNATURES 30 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Rubicon Financial Incorporated Condensed Consolidated Balance Sheets June 30, December 31, Assets (Unaudited) Audited Current assets: Cash $ $ Cash – restricted Marketable securities Accounts receivable Prepaid expenses Notes receivable Other current assets Total current assets Fixed assets, net of accumulated depreciation of $237,860 and $223,329, respectively Other assets: Contract advances Deposits Intangible assets – customer list Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Investment obligation Deferred revenue Note payable, current portion Contingent liabilities Total current liabilities Long term liabilities: Note payable Stockholders’ equity Preferred stock, $0.001 par value, 9,000,000 shares authorized, no shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively - - Preferred series “A”, $0.001 par value, 1,000,000 shares authorized, 62,500 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively 63 63 Common stock, $0.001 par value, 50,000,000 shares authorized, 14,898,023 and 14,048,023 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively Common stock owed but not issued, 250,000 and 1,000,000 shares as of June 30, 2011 and December 31, 2010, respectively Additional paid in capital Other comprehensive losses ) ) Accumulated (deficit) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenue $ Expenses: Direct costs Consulting Professional fees Executive compensation General and administrative expenses Depreciation and amortization Total expenses Net operating income(loss) ) ) Other income (expense): Interest expense ) Interest income Loss on sale of investments - - ) - Other income Total other income (expense) ) Net income (loss) ) ) Other comprehensive gain (loss) ) ) Total comprehensive (loss) $ $ ) $ $ ) Weighted average number of common shares outstanding - basic and fully diluted Net income (loss) per share - basic and fully diluted $ $ ) $ $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities Net (loss) income $ $ ) Adjustments to reconcile net (loss) to net cash (used) in operating activities: Depreciation expense Shares issued for compensation and services Amortization of equity based compensation - Changes in operating assets and liabilities Accounts receivable Prepaid expenses Accrued interest receivable ) ) Deposits and other assets - Accounts payable and accrued liabilities ) ) Deferred revenue ) - Contract advances ) - Notes receivable ) Net cash (used) by operating activities Cash flows from investing activities Purchase of fixed assets - ) Proceeds from sale of investments Purchase of investments - - Net cash (used) by investing activities Cash flows from financing activities Proceeds from line of credit - ) Payments on notes payable ) - Proceeds from note payable Net cash provided by financing activities Net (decrease) increase in cash Cash – beginning Cash – ending $ $ Supplemental disclosure Interest paid $ $ Income taxes paid $
